PNG
    media_image1.png
    325
    664
    media_image1.png
    Greyscale

This is in response to the petition under 37 CFR § 1.181, filed April 12, 2021 addressing the following matters:

After-Final (AF) denial of entry of the Amendment filed on March 11, 2021 under 37 C.F.R. 1.116 and

The propriety of the Restriction Requirement set forth in the Final Office Action issued on January 11, 2021.


ISSUE (i): the AF amendment, will be addressed in this petition decision.

ISSUE (ii): the propriety of the Restriction, will be addressed in a separate decision which is forthcoming. 


DISCUSSION


ISSUE 1: DENIAL OF ENTRY OF THE AFTER-FINAL AMENDMENT

The petition and the file history have been carefully considered.

The Final Office Action contained the following objection of claim 1:
.
Claim 1 is objected to because of the following informalities: Claim 1 recites a limitation of ‘a single type of an antibiotic comprising a nitro-containing amphenicoi\ Is the antibiotic comprises other components other than the amphenicoi agent?    Appropriate correction is required.
The March 11, 2021 After-Final Amendment, in relevant part, amended claim 1 as follows   (amended claims 8 and 11 are not asserted grounds for denial of entry; and thus will not be considered)

1. (Currently Amended) A method for increasing susceptibility of microorganisms to antibiotics, the method comprising: providing a microorganism;

administering a composition comprising a single type of antibiotic, which is a nitro-containing amphenicol compound., to the microorganism; and

administering a feedstock comprising a sugar acid selected from the group consisting of an uronic, aldonic, ulosonic, and aldaric, or any salt thereof to the microorganism,

wherein the feedstock is adapted to promote cell metabolism and inhibit antibiotic inactivation pathways in the microorganism causing increased sensitivity of the microorganism to the nitro-containing amphenicol.

The After-Final Amendment REMARKS provided the rationale for the amendment:

Claims 1-7 and 9-18 are pending, in which claims 1 and 11 have been amended herein. Reconsideration and allowance of the claims are requested in view of the foregoing amendments and the following remarks. Entry of this amendment is submitted to be proper under 37 C.F.R. § 1.116 as it merely revises claim 1 in accordance with the Examiner’s explicit suggestion for overcoming the claim objection. See Office Action, p. 22. And the revisions to un-examined claim 11 merely corrects an obvious scriber’s error.


The April 2, 2021 Advisory Action  denied entry of the After-Final Amendment  based on the following rationale: 


    PNG
    media_image2.png
    57
    751
    media_image2.png
    Greyscale


NOTE: The amendments dated 3/11/2021 will not be entered as the scope of the claims has changed.

Claim 1 has been amended to include composition of the single antibiotic. The scope of claim 1 has changed as the method now requires a composition comprising a single type of antibiotic. It is noted that the composition can comprise various other ingredients and with the comprising language it can include one or more of single type antibiotics. This requires further consideration and search.


The petition  argues that denial of entry of the after-final amendment was improper for the following reasons: 

A. The Amendment merely revises claim 1 in accordance with the Examiner’s explicit recommendation and corrects an obvious scriber’s error in un-examined claim 11 citing MPEP 706.07(c) (Amendments complying with objections or requirements as to form are to be permitted after final action in accordance with 37 CFR 1.116(a);

B. rationale for non-entry improperly interprets the scope of the amended claim as being broader since both the modified and unmodified claim 1 both utilize “comprising” and thus encompasses commensurate scope which is consistent with the specification;  

C. in any event, even if the claims encompass more than one active, the lack of reciting such additional actives precludes undue search burden and/or consideration; and

D. the amendment places the rejected claims in “better form for appeal” pursuant to 37 C.F.R. § 1.116(b).

See Petition pages 1-3.


ISSUE 1: DECISION: GRANTED

Applicant’s arguments have been accorded careful consideration and are found persuasive for the following reasons: 

At issue is a comparison of the difference in scope between the pertinent portion of finally rejected claim 1 as compared to claim 1 as amended after final

---Final:

administering a single type of an antibiotic comprising a nitro-containing amphenicol compound., to the microorganism; 

--After-Final: 

administering a composition comprising a single type of antibiotic, which is a nitro-containing amphenicol compound., to the microorganism; 


It is clear that the After-Final Amendment was a good faith attempt by applicant to overcome an objection as to form, regarding claim 1.

Additionally, the after-final amendment of claim 1 did not introduce any new claim language that wasn’t already searched and considered at the time of making the Final Rejection. 

Another words, the Advisory fails to make a prima facie case that applicant’s after final amendment would have resulted in any additional search and/or consideration. 

Accordingly, the After-Final Amendment should have been entered. 
.

DECISION


The petition requesting entry of the After-Final Amendment is GRANTED.


In response to this petition decision, the Examiner should indicate entry of the March 11, 2021 After-Final Amendment. 


Should there be any questions about this decision please contact Quality Assurance Specialist Bennett Celsa, by letter addressed to Director, TC 1600, at the address listed above, or by telephone at 571-272-0807 or by facsimile sent to the general Office facsimile number, 571-273-8300.

/DANIEL M SULLIVAN/Director, Technology Center 1600